Case 1:20-cv-21813-JEM Document 68 Entered on FLSD Docket 02/09/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 1:20-CV-21813-JEM

  MARLENA ROSADO, on behalf of herself
  and all others similarly situated,

          Plaintiff,
  v.

  BARRY UNIVERSITY, INC.,

        Defendant.
  ____________________________________/

                                     NOTICE OF SETTLEMENT

          Plaintiff Marlena Rosado and Defendant Barry University, Inc., by and through their

  undersigned counsel, hereby notify the Court that the Parties have reached an agreement in

  principle to fully resolve all the claims in this class action litigation, including all claims affecting

  the putative class. The Parties will be separately filing a motion to stay all deadlines for 60 days

  pending completion of the class action settlement agreement and the filing of Plaintiff’s motion

  for preliminary approval of the settlement.

  Respectfully submitted,

   s/ Jeff Ostrow                                      s/ Mendy Halberstam
   Jeff Ostrow, Esq.                                   Mendy Halberstam, Esq.
   Florida Bar No. 121452                              Florida Bar No. 68999
   Email: ostrow@kolawyers.com                         Email: mendy.halberstam@jacksonlewis.com
   Jonathan M. Streisfeld, Esq.                        Stephanie L. Adler-Paindiris, Esq.
   Florida Bar No. 117447                              Florida Bar No. 0523283
   Email: streisfeld@kolawyers.com                     Email: stephanie.adler-
   Kristen Lake Cardoso, Esq.                          paindiris@jacksonlewis.com
   Florida Bar No. 44401                               Allison Gluvna Folk, Esq.
   Email: cardoso@kolawyers.com                        Florida Bar No. 041075
   KOPELOWITZ OSTROW FERGUSON                          Email: allison.folk@jacksonlewis.com
   WEISELBERG GILBERT                                  JACKSON LEWIS P.C.
   1 West Las Olas Blvd. Suite 500                     Two South Biscayne Blvd., Ste. 3500
   Fort Lauderdale, Florida 33301                      Miami, Florida 33131
   Telephone: (954) 525-4100                           Telephone: (305) 577-7600
Case 1:20-cv-21813-JEM Document 68 Entered on FLSD Docket 02/09/2021 Page 2 of 3

                                                                     CASE NO. 1:20-cv-21813-JEM



                                                       Counsel for Defendant

   Jennifer Thelusma, Esq.
   Email: jthelusma@tzlegal.com
   Anna C. Haac, Esq. (pro hac vice to be filed)
   Email: ahaac@tzlegal.com
   TYCKO & ZAVAREEI LLP
   1828 L Street NW, Suite 1000
   Washington, D.C. 20036
   Telephone: (202) 973-0900

   Daniel L. Warshaw, Esq. (pro hac vice to be
   filed)
   Email: dwarshaw@pswlaw.com
   PEARSON, SIMON & WARSHAW, LLP
   15165 Ventura Boulevard, Suite 400
   Sherman Oaks, California 91403
   Telephone: (818) 788-8300

   Counsel for Plaintiff and the Proposed Class

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document is being served on

  February 9, 2021, on all counsel of record on the Service List below via transmission of Notices

  of Electronic Filing generated by CM/ECF.

                                                         s/ Jeff Ostrow
                                                         Jeff Ostrow, Esq.




                                                   2
Case 1:20-cv-21813-JEM Document 68 Entered on FLSD Docket 02/09/2021 Page 3 of 3

                                                                   CASE NO. 1:20-cv-21813-JEM


                                            Service List
                United States District Court for the Southern District of Florida
                             Rosado, et al. v. Barry University, Inc.
                               CASE NO.: 1:20-CV-21813-JEM

   Jeff Ostrow, Esq.                                   Mendy Halberstam, Esq.
   Florida Bar No. 121452                              Florida Bar No. 68999
   Email: ostrow@kolawyers.com                         Email: mendy.halberstam@jacksonlewis.com
   Jonathan M. Streisfeld, Esq.                        Stephanie L. Adler-Paindiris, Esq.
   Florida Bar No. 117447                              Florida Bar No. 0523283
   Email: streisfeld@kolawyers.com                     Email: stephanie.adler-
   Joshua R. Levine, Esq.                              paindiris@jacksonlewis.com
   Florida Bar No. 91807                               Allison Gluvna Folk, Esq.
   Email: levine@kolawyers.com                         Florida Bar No. 041075
   Kristen Lake Cardoso, Esq.                          Email: allison.folk@jacksonlewis.com
   Florida Bar No. 44401                               JACKSON LEWIS P.C.
   Email: cardoso@kolawyers.com                        One Biscayne Tower, Suite 3500
   KOPELOWITZ OSTROW FERGUSON                          Two South Biscayne Boulevard
   WEISELBERG GILBERT                                  Miami, Florida 33131
   1 West Las Olas Blvd. Suite 500                     Telephone: (305) 577-7600
   Fort Lauderdale, Florida 33301
   Telephone: (954) 525-4100                           Counsel for Defendant

   Jennifer Thelusma, Esq.
   Email: jthelusma@tzlegal.com
   Anna C. Haac, Esq. (pro hac vice to be filed)
   Email: ahaac@tzlegal.com
   TYCKO & ZAVAREEI LLP
   1828 L Street NW, Suite 1000
   Washington, D.C. 20036
   Telephone: (202) 973-0900

   Daniel L. Warshaw, Esq. (pro hac vice to be
   filed)
   Email: dwarshaw@pswlaw.com
   PEARSON, SIMON & WARSHAW, LLP
   15165 Ventura Boulevard, Suite 400
   Sherman Oaks, California 91403
   Telephone: (818) 788-8300

   Counsel for Plaintiff and the Proposed Class




                                                   3
